tcmemo_2008_162 united_states tax_court dominic maga petitioner v commissioner of internal revenue respondent docket no 5635-06l filed date dominic maga pro_se terry serena for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so background the record establishes and or the parties do not dispute the following petitioner resided in ohio at the time he filed the petition in this case on date respondent issued to petitioner a separate notice_of_deficiency with respect to each of his taxable years and which he received on date respondent issued to petitioner a separate notice_of_deficiency with respect to each of his taxable years and which he received on date respondent issued to petitioner a notice_of_deficiency with respect to his taxable_year which he received in each of those notices respon- dent determined a deficiency in and additions under sec_6651 and a respectively to petitioner’s federal_income_tax tax petitioner did not file petitions in the court with respect to the respective notices of deficiency relating to his taxable years and on date respondent assessed petitioner’s tax as well as additions to tax under sec_6651 and sec_6654 respectively and interest as provided by law for each of hi sec_2all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure taxable years and on may may april and date respectively respondent assessed petitioner’s tax as well as additions to tax under sec_6651 and sec_6654 respectively and interest as provided by law for each of his taxable years and we shall refer to those unpaid assessed amounts as well as interest as provided by law accrued thereafter as petitioner’s unpaid liabilities for through respondent timely issued to petitioner a notice of balance due with respect to each of petitioner’s unpaid liabilities for through on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liabilities for through on date in response to the notice_of_intent_to_levy petitioner filed form request for a collection_due_process_hearing petitioner’s form and requested a 3respondent did not determine in the respective notices of deficiency relating to petitioner’s taxable years through additions to tax under sec_6651 nonetheless respondent assessed additions to tax under that section for each of those years except 4the notice_of_intent_to_levy also pertained to a frivolous_return penalty under sec_6702 that respondent imposed on peti- tioner for each of his taxable years and on date the court ordered those penalties dismissed from this case for lack of jurisdiction hearing with respondent’s appeals_office appeals_office in petitioner’s form petitioner stated the following as the reason for his disagreement with the notice_of_intent_to_levy as per imfs my mfr is not required to file a return see attached attached to petitioner’s form were copies of his undated letter to jim keegan of the internal_revenue_service and certain documents titled imf mcc transcript-specific in response to petitioner’s form a settlement officer with the appeals_office settlement officer sent to petitioner a letter dated date settlement officer’s date letter in that letter the settlement officer admonished petitioner about advancing frivolous arguments and offered petitioner a telephonic conference pincite a m on date or on another date that was more convenient to petitioner in the settlement officer’s date letter the settle- ment officer also offered petitioner a face-to-face conference if he wished to raise relevant nonfrivolous issues in the settle- ment officer’s date letter the settlement officer asked petitioner to provide her with copies of his tax returns for his taxable_year sec_2002 and by letter dated date petitioner asked the settlement office to reschedule the telephonic conference to date by letter dated date the settlement officer informed petitioner that the telephonic conference had been rescheduled to a m on date as he had requested in a letter dated date petitioner’s date letter which petitioner characterized as a determination_letter petitioner asserted inter alia this is in regard to the collection_due_process_hearing cdph per your letter of date this cdph is being handled by mail therefore consider this my objections to this alleged notice_of_intent_to_levy for the years through petitioner’s date letter contained certain statements contentions arguments and requests that the court finds to be frivolous and or groundless petitioner attached to petitioner’s date letter copies of the respective notices of deficiency that respondent issued to him with respect to his taxable years through on date the appeals_office issued to peti- tioner a notice_of_determination concerning the collection action s under sec_6330 notice_of_determination that notice stated in pertinent part it is the determination of appeals not to grant you relief under sec_6330 from the proposed collection action please find further details contained in the attachment to this letter an attachment to the notice_of_determination stated in pertinent part you requested a collection_due_process cdp hearing under the provisions of internal_revenue_code irc sec_6330 following receipt of letter lt final notice-notice of intent to levy and your right to a hearing dated date your form request for a collection_due_process_hearing was re- ceived timely as it was made within the 30-day period for requesting a cdp hearing in your request you indicated that per your imf your mfr is and that indicates you are not required to file a tax_return you also asked for various documents from the internal_revenue_service irs for the purpose of challenging the validity of the income_tax_liability and assessment procedures on date i mailed you a hearing appoint- ment letter offering you a telephonic hearing or hear- ing by correspondence you were not offered a face-to- face hearing because you indicated in your request you wanted to discuss items that were frivolous or ground- less and appeals does not offer face-to-face hearings if the only items you wish to discuss are of a frivo- lous nature you were advised that if you were inter- ested in receiving a face-to-face hearing you needed to be prepared to discuss issues relevant to paying your liability and you needed to submit those issues by the timeframe given you failed to submit relevant issues and therefore you were not offered a face-to-face hearing the proposed levy is the appropriate action in this case based on the reasons as stated below you failed to voluntarily file a tax_return for income_tax periods ending date date date date date and date the irs prepared the tax returns for you under the service’s substitute-for- return procedures the irs issued letter statu- tory notice_of_deficiency concerning the tax periods ending date and on date for and on date sic for the tax period ending date and sent them to you by certified mail the letter notified you of the proposed tax penalties and interest and gave you the opportunity to contest the proposed assessments by petitioning the united_states tax_court there is no record that you filed such a petition the statutory_notice_of_deficiency is your one time opportunity to contest or dispute the liability the collection_due_process cdp hearing is not a second opportunity to dispute the underlying tax_liability sec_6330 states that you may also raise at the hearing challenges to the underlying tax liabil- ity for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax liabil- ity or did not otherwise have an opportunity to dispute such tax_liability the liability remained unpaid and your account was then assigned to collection collection sent you a notice of intent to levy-your right to a hearing on date as explained above your request for a hearing was made timely and you have the right to request judicial review of this notice_of_determination discussion and analysis legal and procedural requirements based on the facts presented in the administrative file the settlement officer has verified that all the requirements of various applicable law and administra- tive procedures have been met assessment was made on the applicable cdp period per sec_6201 and the notice_and_demand for payment was mailed to your last_known_address within days of the assess- ment as required by sec_6303 i verified this with transcripts per transcript review there was a balance due at the time the notice_of_intent_to_levy was issued the proper computer codes were input to sus- pend the collection statute while the case is being considered under sec_6320 sic you do not have a pending bankruptcy case nor did you have a pending bankruptcy case at the time the cdp_notice was issued this appeals settlement officer has had no prior involvement in appeals or collection activity with respect to the liabilities covered by this hear- ing relevant issues raised by the taxpayer challenge to the validity of the assessment you included a number of disputed issues in your re- quest for a hearing all of the issues mentioned were items that the courts have determined are frivolous there was no mention of collection alternatives you questioned the validity of the assessments for and before appeals i sent you literal readable individual_master_file transcripts identifying the taxpayer type of tax tax period date and amount of assessment on date i explained to you via correspondence dated date the transcripts provided show the same essential information found on form_4340 certificate of assessments and payments you failed to identify any irregularity in the assessments for and and thus i find the assess- ments to be valid challenges to the existence of the liability in addition to claiming the assessments are procedur- ally invalid you also assert general challenges to the existence of the liabilities sec_6330 provides that the existence of the underlying tax_liability can only be disputed in appeals at a cdp hearing if the taxpayer did not receive a statutory_notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute such liability our records indicate that you received notices of deficiency for the taxable years and and they indicate that you did not avail yourself of the opportunity to file a petition for redetermination with the tax_court collection alternatives offered by the taxpayer you did not propose any collection alternatives most alternatives require that you be in compliance with all filing_requirements you have not filed a return for or other issues raised by the taxpayer you raised no other relevant issues before you decide to petition this notice of determina- tion you should be advised that the u s tax_court is empowered to impose monetary sanctions up to dollar_figure for instituting or maintaining an action before it primarily for delay or for taking a position that is frivolous or groundless pierson v commissioner t c no it is our conclusion that the position you have taken has no merit and is groundless balancing efficient collection and intrusiveness sec_6330 requires that the appeals_office consider whether a proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary the proposed levy action is appropriate given the facts and circumstances of this particular case it balances the least intrusive method of collection with the need to efficiently collect taxes the balance favors the proposed levy as you presented no information or collection alternative that would weigh against the need for efficient collection determination all legal and procedural requirements were met prior to the issuance of the notice_of_intent_to_levy and the settlement officer concludes that the action was appro- priate the levy action is sustained on date the court issued an order date order in which inter alia it ordered petitioner to file a response to respondent’s motion in that order the court also concluded that the petition that petitioner filed contained certain statements contentions and arguments that the court found to be frivolous and or groundless in the date order the court reminded petitioner about sec_6673 and admonished him that in the event that he continued to advance frivolous and or groundless statements contentions or argu- ments the court would impose a penalty not in excess of dollar_figure on him under that section thereafter petitioner made no filings in this case discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion petitioner did not file a petition with the court with respect to any of the respective notices of deficiency that respondent issued to him relating to his taxable years through where as is the case here the validity of the underlying tax_liability for each of those years is not properly placed at issue the court will review the determination of the commissioner of the internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 as was true of petitioner’s position before the appeals_office petitioner’s position in this case is frivolous and groundless we find that respondent did not abuse respondent’s discretion in making the determinations in the notice of determi- nation with respect to petitioner’s unpaid liabilities for through although respondent does not ask the court to impose a penalty on petitioner under sec_6673 the court consid- ers sua sponte whether to impose such a penalty sec_6673 authorizes the court to require a taxpayer to pay a penalty to the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer instituted or maintained a 5it is not clear from the notice_of_determination whether the appeals_office sustained the collection action insofar as it pertained to the respective additions to tax under sec_6651 for petitioner’s taxable years through and that respondent assessed see supra note to the extent that the appeals_office did determine to sustain the collection action with respect to those additions to tax we do not sustain that determination in the respective notices of deficiency with respect to petitioner’s taxable years through and respondent did not determine to impose additions to tax under sec_6651 and did not have the authority to assess any such additions to tax proceeding in the court primarily for delay or that a taxpayer’s position in such a proceeding is frivolous or groundless we believe that petitioner instituted and maintained the instant proceeding primarily for delay we have found that petitioner’s position in this case is frivolous and groundless nonetheless we shall not impose a penalty under sec_6673 on petitioner we caution him that he may be subject_to such a penalty if in the future he institutes or maintains a proceeding in this court primarily for delay and or his position in any such proceeding is frivolous or groundless see 82_tc_403 72_tc_1126 we have considered all of petitioner’s statements conten- tions arguments and requests that are not discussed herein and we find them to be without merit and or irrelevant on the record before us we shall grant respondent’s motion to reflect the foregoing an appropriate order and decision for respondent will be entered 6petitioner made no filings in this case after the court issued its date order in which the court reminded him about sec_6673 and admonished him that the court would impose a penalty on him under that section if he continued to advance frivolous and or groundless statements contentions or arguments
